Miller, J.:
. The plaintiff was employed as a maid in .the defendant’s household. Her duty was, among other things, to act as maid to the defendant’s wife. While she’ alleges in- her complaint that she was employed by the defendant’s wife, the evidence tends to show, and the court charged the jury, that-she was a servant of the defendant. While she was. riding with the defendant and his wife in his automobile they were all thrown out, as the 'jury found, by reason of the chauffeur’s negligence in running the automobile into a tree. While the evidence does not plainly show how the plaintiff came to accompany the defendant.and his wife on the automobile trip, the fair inference is that she went along in the capacity of maid, to the wife ; and the question in volved, on this appeal is- whether she and the • chauffeur were- fellow-servants. The question was raised by the motion to dismiss and by exceptions to the charge and to refusals to charge. .
The accident happened in the State of New Jersey, and there is no proof of the New Jersey law on the point. However, both sides assume, what is undoubtedly the rule, that in the absence of proof to the contrary^ the law- of New Jersey will be assumed to be the same as that of our own State. Of course, we may seek light wherever it can be found.
The respondent relies upon a dictum of Judge Selden in Russell v. Hudson River R. R. Co. (17 N. Y. 137) and upon Matter of McTaggart v. Eastman's Co. (27 Misc. Rep. 184). The first case cited is a square authority for the defendant. In that case the plaintiff, a laborer employed to shovel gravel, was.in jured by the negligence of the defendant’s engineer while being conveyed to his home free of charge. The plaintiff’s employment was as distinct from that of the engineer as it could well be, except for the fact that, as an incident to" that employment, he traveled on the defendant’s "cars and tjiereby subjected himself to the hazard of the engineer’s negligence. Judge Seldeh did say: “If one employed'to drive" the private carriage of his master should, by his careless manner- of driving, injure another servant" of the same master, engaged" in some *547mechanical employment, it may well he doubted whether the rule we are considering would apply.” But.that statement presupposes that the servant engaged in the mechanical employment was not, as an incident to such employment, subjected to risk from the negligence of the driver of the carriage. . It is unnecessary to examine the familiar line of authorities in this State which follow the rule, laid down in that case. The McTaggart case is within the dictum above quoted. .
Assuming, as we must, that the plaintiff’s presence in the automobile was incident to her employment, it is' difficult to understand why, within the principle of all the cases on the subject, she did not assume the risk of the chauffeur’s negligence; Certainly, her employment subjected her to that risk. The fact that her duty differed from that of the chauffeur is of no consequence. The controlling fact is that, in the performance of her duty, she incurred the risk of injury from the chauffeur’s negligence. It seems difficult to distinguish this cáse from McGuirk v. Shattuck (160 Mass. 45). In that case the plaintiff, a laundress in the defendant’s employ, was injured by the negligence of his coachman while she was being conveyed, either gratuitously or as a part .of the contract of employment, from her house to that of her employer, and it was held that she and the coachman were fellow-servants, and that she assumed the risk of injury from his negligence. The Hew Jersey decisions are to the same effect. (Ewan v. Lippincott, 47 N. J. L. 192; O'Brien v. American Dredging Co., 53 id. 291.)
The judgment and order should be reversed and a new trial granted, with costs to appellant to abide the event.
Ingbaham, P. J., McLaughlin, Laughlin and Dowling, JJ., concurred.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.